DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1 and 6 are rejected under 35 U.S.C. 102(a) as being anticipated by JP’415 (JP 2008-069415A, IDS dated 7/14/2022, hereinafter “JP’415”).
Regarding claims 1 and 6, JP’415 teaches a SmFeN powder that is surface treated with Ar plasma, and coated with a metal coating ([0024] to [0036]; [0046] to [0051]), which meets the limitations recited in claim 1. JP’415 discloses a bonded magnet comprising the SmFeN powder and a resin ([0035]), which meets the limitation recited in claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP’415 (JP 2008-069415A), as applied to claim 1 above, and further in view of Komuro (US 2012/0145944).
Regarding claims 2-4, JP’415 does not teach that the plasma-treated layer contains fluorine. Komura teaches a method of making a magnet powder and discloses that forming a fluorine-containing film on the magnet particles  improves Curie temperature and magnetic properties ([0011] to [0015]). Thus, it would be obvious to one of ordinary skill in the art to form a fluorine-containing film on the magnet particles as taught by Komura in the process of JP’415 in order to make a magnet powder having high Curie temperature and magnetic properties as disclosed by Komuro.
Komuro discloses that the magnet particles Sm2Fe17(N, F)3 contains 0.1-12 at% ([0042]). Assuming the magnet particles Sm2Fe17(N, F)3 contains 0.4 at%, which converts to 1295 ppm. Thus, the fluorine content disclosed by Komura overlaps the recited amount in claims 3-4 and the recited limitation in claims 3-4 is a prima facie case of obviousness over JP’415 over Komuro. See MPEP 2144.05 I. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP’415 (JP 2008-069415A).
Regarding claims 7 and 8, JP’415 does not teach the amount of resin and that the resin is polyamide. However, using resin at the recited amount of claim 7 and using polyamide to make a bonded magnet is well-known to one of ordinary skill in the art. Thus, claims 7 and 8 are obvious over JP’415.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733